Motion for an order adding appeal to the May or June 1961 Term Enumerated Calendar granted to the extent of placing the appeal at the foot of the June 1961 Term Enumerated Calendar of this court, on condition that the appellants procure their appellants’ points to be served and filed on or before May 25, 1961, with notice of argument for the June 1961 Term of this court, said appeal to he argued or submitted when reached. Respondent’s points are to be served and filed on or before June 7,1961. Concur — Botein, P. J., Breitel, Stevens, Eager and Bergan, JJ.